Title: From Thomas Jefferson to Arthur S. Brockenbrough, 7 March 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.

University of Virginia.In consideration of the delay which attended the opening of the University beyond they day on which it had been announced, the uncertainty which this might occasion in the minds of many at what time it might be opened, and the temporary engagements which, in consequence thereof, they might entire into elsewhere, Notice is given that, for the present year, Students will be recieved at the University at any time of the year when they may become disengaged, on payment of so much  only of the usual charges as shall be proportioned to the time unexpired at the date of their reception.A. S. B. Proctor of the Universityto be published in the Central gazette, Enquirer & National Intelligencer.